Citation Nr: 0522533	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for emphysema, currently 
evaluated as 30 percent disabling, including entitlement to a 
compensable rating prior to March 19, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran/appellant and his daughter


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 until 
December 1945, including participation in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2003, the veteran had a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  Prior to March 19, 2003, pulmonary function testing (PFT) 
of the veteran revealed that his Forced Expiratory Volume in 
one second (FEV-1) was 66 percent of what was predicted and 
the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) was 
110 percent of what was predicted.

2.  Pulmonary function testing (PFT) of the veteran, 
conducted on March 19, 2003, revealed FEV-1 was 66 percent of 
what was predicted and FEV-1/FVC was 100 percent of what was 
predicted.  Similar results were shown on PFTs conducted in 
September 2003.

3.  On January 22, 2004, following oximetry testing, the 
veteran was prescribed oxygen therapy by a doctor. 


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent disability rating for 
emphysema have been met as of January 22, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic 
Code 6603 (2004).

2.  Criteria for a 30 percent disability rating for 
emphysema, but no higher, were met for the period between 
March 19, 2003 and January 21, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 
6603 (2004).

3.  Criteria for a compensable disability rating for 
emphysema were not met earlier than March 19, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6603 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In this case, the veteran was initially service-connected for 
emphysema by a January 2003 rating decision and assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6603.  The veteran's rating was increased to 10 percent 
disabling by an April 2003 Statement of the Case (SOC), and 
then to 30 percent disabling by a July 2003 Supplemental 
Statement of the Case (SSOC).  The ratings were each made 
effective March 19, 2003.

Ratings for diseases of the respiratory system are generally 
based on the rote application of results from breathing 
capacity testing.  A 10 percent rating is granted for 
emphysema when FEV-1 is between 71 and 80 percent of what was 
predicted; when the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) is between 71 and 80 percent of what was 
predicted; or when the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
between 66 and 80 percent of what was predicted.  Id.

A 30 percent rating is granted for emphysema when FEV-1 is 
between 56 and 70 percent of what was predicted; when FEV-
1/FVC is between 56 and 70 percent of what was predicted; or 
when DLCO (SB) is between 56 and 65 percent of what was 
predicted.  Id.

A 60 percent rating is granted when FEV-1 is between 40 and 
55 percent of what was predicted; when FEV-1/FVC is between 
40 and 55 percent of what was predicted; when DLCO (SB) is 
between 40 and 55 percent of what was predicted; or when 
maximum oxygen consumption is between 15 and 20 ml/kg/min 
(with cardio respiratory limit).  Id.

And a 100 percent rating is granted when FEV-1 less than 40 
percent of predicted value; when FEV-1/FVC less than 40 
percent; when DLCO is less than 40-percent predicted; when 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); when 
cor pulmonale (right heart failure) occurs; when right 
ventricular hypertrophy occurs; when pulmonary hypertension 
(shown by Echo or cardiac catheterization) is shown; when 
episode(s) of acute respiratory failure are seen; or when a 
veteran requires outpatient oxygen therapy.

In support of his case, the veteran submitted results from 
PFTs performed by his private physician on March 19, 2003 and 
again on September 8, 2003.  The results of the March test 
were:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
Post- 
Bronchodila
tor
% 
Predict
ed
FVC (L)
4.37
3.03
69%
2.87
66%
FEV-1 (L)
3.27
2.14
65%
2.16
66%
FEV-1/FVC
0.75
0.71
94%
0.75
100%

The results of the September test were:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
Post- 
Bronchodila
tor
% 
Predict
ed
FVC (L)
4.33
2.92
67%
2.71
63%
FEV-1 (L)
3.24
2.08
64%
2.09
64%
FEV-1/FVC
0.75
0.71
94%
0.77
102%

At his hearing before the Board, the veteran indicated that 
he was not satisfied with the 30 percent disability rating 
that had been assigned, believing that a higher rating was 
warranted.  However, the results of his two privately 
administered PFTs, as shown above, do not support his 
contention.  Referencing the veteran's PFT results against 
the limits imposed for various disability ratings by the 
regulations, the veteran's FEV-1 scores of 66 and 64 are both 
within the 56 to 70 percent parameter required for a 30 
percent disability rating, and neither score is below the 55 
percent threshold needed to merit a 60 percent disability 
rating.  Similarly, the veteran's FEV-1/FVC scores are also 
above the 55 percent threshold needed to merit a 60 percent 
disability rating.  Accordingly, the Board finds that PFT 
tests fail to show that a rating higher than 30 percent 
disabling is warranted for the veteran's service-connected 
emphysema.  

The veteran also testified before the board that, although he 
had been treated for breathing difficulty in the past, his 
first PFT was administered during a September 2002 VA 
examination to determine the etiology of his emphysema and to 
establish its severity.  While the examiner administered a 
PFT, results were only given for the pre-bronchodilator test.  
The results are as follows:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
FVC (L)
3.36
3.14
93%
FEV-1 (L)
2.61
2.32
89%
FEV-1/ FVC
67.1
73.7
110%

The Board notes that the results shown on the veteran's FEV-1 
and FEV-1/FVC tests are well out of the range necessary for a 
compensable rating for emphysema.  

During his hearing before the Board, the veteran requested an 
earlier effective date for his disability rating back to the 
date of his VA examination in September 2002.  The veteran 
testified that before his September PFT he had used the drug 
albuterol to ease his breathing; and his representative 
argued that the use of albuterol must have skewed the 
veteran's results on the PFT since his results six months 
later in March of 2003 were quite different.  

The Board notes that entitlement to a disability rating for 
emphysema can generally only be established by certain 
breathing capacity tests.  In this case, the results of the 
PFT administered during the VA examination are insufficient 
to warrant a compensable rating for emphysema; and the 
earliest date that breathing capacity testing showed the 
veteran's emphysema to be severe enough to mandate a 
compensable disability rating is March 19, 2003.  Even 
assuming, for the sake of this decision, that the veteran's 
PFT was skewed by the albuterol (and there is no evidence 
that it was), the veteran does not have the results of a PFT, 
or other breathing capacity test, that establishes 
entitlement to a compensable rating for emphysema until March 
19, 2003.  Moreover, when the regulations governing rating 
respiratory disabilities were amended in 1996, supplementary 
comments in the Federal Register made it clear that ratings 
were to be based on the results of PFTs after use of 
bronchodilator.  In other words, even if the veteran did use 
Albuterol before the 2002 VA examination, the use of those 
PFT results are clearly within the intent of the regulations.  
As such, the Board finds that there is no evidence to prove 
the severity of the veteran's emphysema before March 19, 
2003, and, thus, that date is the earliest date the veteran 
was entitled to a compensable disability rating for 
emphysema.  Accordingly, the veteran's request is denied.  

In support of his claim, the veteran also submitted the 
results of an oximetry examination conducted on January 22, 
2004, at which a doctor noted that the veteran gets short of 
breath with minimal activity at times, and that at night the 
veteran gets short of breath at times and has to change 
positions or sit up to breathe or catch his breath.  The 
results of the examination showed that the veteran had 85 
percent saturation when tested for nocturnal oximetry on room 
air; and the doctor prescribed oxygen for the veteran.  

The Board notes that in drafting the current regulations for 
evaluating the severity of pulmonary emphysema, and more 
specifically the 100 percent evaluation for outpatient oxygen 
therapy, VA indicated that the decision to use home oxygen 
should be a medical, not a rating, decision, and that 
therefore technical requirements for home oxygen were not 
provided in the regulations.  See 61 Fed. Reg. 46,724 (Sept. 
5, 1996).  Given that VA has announced that it is a doctor's 
role to determine whether to prescribe oxygen, when a veteran 
is prescribed outpatient oxygen therapy, the Board is not 
permitted to substitute its own judgement about whether the 
veteran qualifies for a 100 percent disability rating.  Thus, 
while the results of the veteran's PFTs in this case align 
most closely with a 30 percent evaluation, the Board cannot 
ignore the fact that the veteran has been prescribed oxygen 
therapy and therefore falls under the criteria for a 100 
percent evaluation pulmonary emphysema.  Accordingly, the 
Board finds that the veteran is entitled to a 100 disability 
rating for pulmonary emphysema from the date of the testing 
which showed that he needed outpatient oxygen therapy, 
January 22, 2004.



II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2001, which covered requirements (1), (2) and (3), see above, 
imposed by the VCAA for service connection.  However, because 
this letter followed the veteran's initial claim of 
entitlement to service connection for emphysema, it pertained 
mostly to the requirements needed to establish service 
connection and not what was required for a higher rating for 
emphysema.  Following the grant of service connection with a 
noncompensable rating, the veteran appealed the rating to the 
Board.  Although a second VCAA letter was not issued to the 
veteran, the Board notes that the VCAA does not impose a duty 
to notify for "downstream" issues on which a Notice of 
Disagreement (NOD) has been filed, such as the rating 
assigned in this case following a grant of service 
connection.  See VAOPGCPREC 8-03.  

Nevertheless, the Board notes that there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim; and, by virtue of the rating decision on appeal, the 
statement of the case (SOC), the supplemental SOC (SSOC), and 
his hearing before the Board, the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the April 2003 SOC.  Furthermore, the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran, and the veteran 
submitted several private treatment records and the RO 
obtained others.  The Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained.  At his hearing 
before the Board in December 2003, the veteran was informed 
that private records in his possession would be helpful to 
the adjudication of his case, and the veteran subsequently 
submitted the requested additional medical records with a 
waiver of agency of original jurisdiction review (AOJ).   

The veteran was also provided with a VA medical examination 
to determine the etiology of his emphysema and to establish 
its severity; and in light of the grant of a 100 percent 
rating, the Board finds that an additional VA examination 
would serve no purpose.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.



ORDER

Entitlement to a compensable rating for emphysema earlier 
than March 19, 2003 is denied.

Entitlement to a disability rating greater than 30 percent 
for emphysema from March 19, 2003, to January 21, 2004, is 
denied.

Entitlement to a 100 rating for emphysema is granted, 
effective January 22, 2004, subject to the laws and 
regulations governing the award of monetary benefits.



	                       
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


